      Case 2:12-cr-00324-JAM Document 132 Filed 08/05/21 Page 1 of 1


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    RACHELLE BARBOUR, #185395
3    Assistant Federal Defender
     OFFICE OF THE FEDERAL DEFENDER
4    801 I Street, 3rd Floor
     Sacramento, CA 95814
5    Telephone: (916) 498-5700
6
     Attorney for Defendant-Movant
7    PHILLIP D. SELFA

8
9                               IN THE UNITED STATES DISTRICT COURT

10                            FOR THE EASTERN DISTRICT OF CALIFORNIA

11
12   UNITED STATES OF AMERICA,                  )
                                                ) Case No: 2:12-cr-0324-JAM
13                     Plaintiff,               )
                                                )
14           vs.                                )
15                                              ) SEALING ORDER
     PHILLIP D. SELFA,                          )
16                                              )
                     Defendant-Movant.          ) JUDGE: Hon. John A. Mendez
17                                              )
                                                )
18
19
             IT IS HEREBY ORDERED that the Request to Seal Exhibit E to Defendant-Movant’s
20
     Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Compassionate Release)
21
     be granted so that confidential medical information is not available on the public docket.
22
             These documents shall remain under seal until further Order of the Court.
23
             IT IS SO ORDERED.
24
25
     DATED: August 4, 2021                          /s/ John A. Mendez
26
                                                    THE HONORABLE JOHN A. MENDEZ
27                                                  UNITED STATES DISTRICT COURT JUDGE

28


      Selfa - Sealing Order
